PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,504,464
Issue Date: 6 Aug 2013
Application No. 12/861,628
Filing or 371(c) Date: 23 Aug 2010
For: TRADING IN MULTI-MODAL FREIGHT SHIPMENT DERIVATIVES

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b) filed November 3, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

A maintenance fee payment is required in a patent at 3.5 years, 7.5-years, and 11.5 years from the date of issuance. The above-identified patent issued on August 6, 2013. The grace period for paying the maintenance fee due at 3.5 years expired on August 7, 2017. On November 3, 2020, petitioner filed the present petition, accompanied by $1050 petition fee and an authorization to charge necessary fees to the Deposit Account.

Pursuant to 37 CFR 1.378(a), the Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional.  Any petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The petition does not satisfy item (3) above. Specifically, petitioner did not meet the requirement of 37 CFR 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

When a petition under 37 CFR 1.378(b) is filed more than two years after the date of expiration for nonpayment of a maintenance fee, the USPTO will require a statement containing additional See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of expiration for nonpayment of the 3.5-year maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. .If a patent practitioner previously had power of attorney to act on behalf of patentee at time of payment of the maintenance fee, patent practitioner should make a diligent effort to contact prior counsel and inquire as to the circumstances surrounding the period of delay during the time the practitioner had authority to act. No documentary evidence nor affidavit is required. Rather, the patent practitioner with power of attorney presently may make a statement as to the facts surrounding the delay as provided by prior counsel to support a conclusion that the entire delay was unintentional. The Office further notes that if the applicant assigned the entire right, title, and interest in patent to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view of the above, the petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are 

The Office charged the Deposit Account for the $1000 maintenance fee due at 3.5 years and $1880 maintenance fee due at 7.5 years as permitted in the fee authorization submitted on November 3, 2020. The Office notes that the window for payment of the 7.5-year maintenance fee without a six-month late surcharge opened on August 6, 2020, and closed on February 8, 2021. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).